This is an appeal from an order of the county court of Carter county dismissing plaintiff in error's appeal to that court from an order of the county superintendent of said county.
The essential facts are that the county superintendent changed the boundary line of school district No. 60 of said county by detaching from said district two quarter sections of land which he attached to adjoining consolidated school district No. 74. More than one-fourth of the taxpayers residing in district No. 60 signed and filed notice of appeal, and such appeal was lodged in the county court.
It was there stipulated that none of the signers of the notice of appeal were taxpayers in that portion of school district No. 60 which was transferred to district No. 74, and the appellees in the county court filed a motion to dismiss the appeal, contending that an appeal could be taken only by resident taxpayers of the 320-acre tract which was detached from district No. 60.
We are controlled here by our decision in clause, In re Boundary Line of School District No. 62, Carter County, this day decided, 180 Okla. 297, 69 P.2d 367.
Upon that authority we hold that the appeal here taken to the county court Was authorized by chapter 34, article 1, S. L. 1931 (sections 6778-6780, inclusive, O. S. 1931), and that the county court erred in dismissing such appeal.
The judgment of the county court is therefore reversed, and the cause remanded to that court, with directions to deny motion to dismiss, and to proceed with the trial of the cause in that court.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, CORN, GIBSON, and HURST, JJ., concur. BUSBY and PHELPS, JJ., absent.